DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract is now acceptable.
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
As to arguments for claims 1, 11, and 13, Applicant argues that “transferring the execution of the function from the backend to the vehicle.” is not taught. I cited vehicle navigation was what was disclosing this. I will expound. First, the dictionary.com definition for execution is “Computers. the act of running, or the results of having run, a program or routine, or the performance of an instruction.”. In D1’s Backend server, it takes in the vehicle information of position, velocity, and other sensor data (obstacle detection etc.). Then map data (from either the vehicle or backend) and data transmission coverage data (from backend) with the vehicle inputs (from vehicle) is executed through a function (that is intended for the vehicle) and presented in road segments (navigation data) timed distribution based on coverage in a just in time type arrangement. In the broadest reading of execution and function the art is thought to read on the claims. The function need only be for the vehicle (based on the claim language), here, road segments timely transmitted. The execution word only ads that the function be processed at the designated location (per the interpretation of the dictionary definition in regard to computers), here remotely processed at the backend and then transmitted to the vehicle. For the above reasons that rejection is maintained.	
As to claim 2 and Claim 4, Applicant argues hindsight for moving processing from the vehicle to the backend. Saying that there is no motivation within the D1 to suggest the change. In response to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is known that cost and processing location are driving factors for where something is processed. Vehicle electric components have more stringent requirements when it comes to electromagnetic interference and surviving elemental considerations that drives up the cost per processing unit. These are all known motivations for off-loading the processing to a remote location where processing per unit is cheaper due to not having these reliability requirements.  Further, motivation to processing obstacle sensor data may be found in 0056. The obstacle data may be added to the map data that is further added to the distributed map data to other vehicles. There is a suggestion of some processing of that obstacle data to the corresponding map data and distribution to other vehicles. For those reasons the rejection to claim 2 is maintained.
As to claim 3, to the best of Examiner’s understanding Applicant argues that the function is adaptation of the vehicle’s suspension and is not done remotely. I will explain. With respect to D3, the first communication device connected to a computer (0030) is remote from the second communication device which is onboard the vehicle (paragraph 0010 makes this configuration clear).  “A computer system linked to or configured as part of the first communication device can automatically process the position parameter(s) using various rules or criteria (e.g., flowchart, decision tree, etc.) and automatically provide an operational parameter(s) to be sent ultimately to the electronic control module(s).” (0030) This portion shows that the computer is remotely processing the data and transferring the control data to the vehicle control modules. “a suspension control module can automatically and remotely adjust vehicle ride quality depending on a loading of the vehicle and transit 
As to claim 7, Applicant’s arguments appear to have a similar understanding to the terms fully discussed in the claim 1 arguments. For clarity, the function transferred back to the vehicle during insufficient coverage is the applying the next road segment as needed during traversing.  For, similar reasons the arguments to claim 7 are not persuasive. 
As to claim 8, Applicant argues that the claim language is not disclosed. In light of the discussion of claim 1 and 7, the new portion is the intermittentness of the communication which is done at predefined time intervals when in communication or done prior to and after a poor coverage area. These transmissions are part of the execution of the function for the vehicle that provides the timely presented next road segment.  For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by EP 3 322 204 A1 (BAYERISCHE MOTOREN WERKE AG [DE]), hereinafter D1.
As to claim 1, D1 discloses a method for transferring an execution of a function (D1: vehicle navigation, timely providing the next route/road segment - 0003-0004) for a vehicle between a backend entity and the vehicle (D1: see the abstract), the method comprising: 
controlling an execution of the function for the vehicle by a backend entity (D1: 0008), wherein the backend entity communicates with the vehicle via a mobile communication system (D1: 0039); 
determining an estimated driving route of the vehicle (D1: 0050); 
determining information related to an area with insufficient coverage of the mobile communication system along the estimated route of the vehicle (D1: 0058-0059); and 
transferring the execution of the function from the backend entity to the vehicle based on the information related to the area with insufficient coverage of the mobile communication system along the estimated route of the vehicle (D1: 0049, 0058).
As to claim 5, D1 discloses wherein the method is performed by a stationary entity of the mobile communication system (D1: 0027 and 0052).
As to claim 6, D1 discloses wherein the backend entity is located at a base station of the mobile communication system, or wherein the backend entity is located in a core network of the mobile (D1: 0027 and 0052).
As to claim 7, D1 discloses transferring the execution of the function from the vehicle to the backend entity after the vehicle has left the area with insufficient coverage of the mobile communication system along the estimated route of the vehicle (D1: 0049, 0058); and controlling the execution of the function for the vehicle by the backend entity (D1: 0008).
As to claim 8, D1 discloses wherein the transferring of the execution of the function from the vehicle to the backend entity comprises transferring intermittent data of the function from the vehicle to the backend entity via the mobile communication system (D1: 0012, 0040).
As to claim 9, D1 discloses wherein the method further comprises providing information related to the intermittent data of the function to one or more further vehicles, and/or wherein the transmitted intermittent data is unprocessed data used for executing the function within the vehicle, or wherein the transmitted intermittent data is processed data resulting from executing the function within the vehicle (D1: 0012, 0040).
As to claim 10, D1 discloses wherein the method further comprises receiving vehicle data from the vehicle, wherein the execution of the function for the vehicle by the backend entity is based on the vehicle data, and/or wherein the method further comprises receiving further vehicle data from one or more further vehicles, wherein the execution of the function for the vehicle by the backend entity is based on the further vehicle data (D1: 0026-0030, 0049, 0050, 0056-0067).
As to claim 11, contains the method of claim 1 with the apparatus structure for performing the method. The structure can be found within D1 and the method is similarly rejected as claim 1. 
As to claim 13, contains the method of claim 1 with the apparatus structure for a vehicle for performing the method. The structure can be found within D1 and the method is similarly rejected as claim 1. 

As to claims 15, 17, and 19 wherein6VWA190504PNUS 16/439,807the function is an executable function (D1: vehicle navigation, timely providing the next route/road segment - 0003-0004. Dictionary.com definition for execution is “Computers. the act of running, or the results of having run, a program or routine, or the performance of an instruction.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
As to claim 2, D1 discloses the processing of sensor data but directly controlled from the vehicle and therefore, it would have been obvious for a skilled person, in case this processing would have been controlled from the backend entity to transfer to the vehicle, the execution of sensor data processing during insufficient coverage as it is merely a design choice on where the processing takes place from the limited set of places for processing to take place within the system for the benefit of processing during insufficient signal coverage further the data is processed and distributed to the greater shared map data among additional vehicles D1: 0056. Vehicle electric components have more stringent requirements when it comes to electromagnetic interference and surviving elemental considerations that drives up the cost per processing unit. These are all known motivations for off-loading the processing to a remote location where processing per unit is cheaper due to not having these reliability requirements.  Further, motivation to processing obstacle sensor data may be found in 0056.
As to claim 4, D1 discloses wherein the sensor data comprises at least one of lidar sensor data (D1: 0016), radar sensor data (D1: 0016), camera sensor data(D1: 0016), automatic braking system sensor data, electronic stability control sensor data, light sensor data, temperature sensor data (D1: 0016 e.g., Thermal imagining camera), rain sensor data, and environmental sensor data, wherein the environmental sensor data is suitable for interpreting an environment of the vehicle. Vehicle electric components have more stringent requirements when it comes to electromagnetic interference and surviving elemental considerations that drives up the cost per processing unit. These are all known motivations for off-loading the processing to a remote location where processing per unit is cheaper due to not having these reliability requirements.  Further, motivation to processing obstacle sensor data may be found in 0056.

Claim 3, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of US 2018/017962 A1 (MILLER TOBY W [US] ET AL), hereinafter D3
As to claim 3, D1 discloses executing a function but does not disclose that being a suspension. D3 discloses wherein the function is an adaptation function for adapting a suspension of the vehicle (D3: 0030). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the function of D1 to be the suspension of D3 as it merely uses a known device in a known way with predictable results for the benefit of providing a more comfortable ride in insufficient coverage and providing more automation in sufficient coverage and sending parameters for when out of coverage.
As to claim 16, 18, and 20 D1 does not directly control the vehicle. However, D3 wherein the function includes controlling the vehicle based on data (D3: 0030 dicolses speed control, engine control, suspension control). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the function of D1 to be controlling of D3 as it merely uses a known device in a known way with predictable results for the benefit of providing more automation in sufficient coverage and sending parameters for when out of coverage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 3016434 A1 an apparatus, a mobile transceiver, a base station transceiver, an apparatus, methods and computer programs for providing information related to a predicted channel state of a mobile transceiver of a mobile communication system. The apparatus comprises a location module to obtain information related to a location of the mobile transceiver and a control module to determine information related to a predicted trajectory of the mobile transceiver based on the information related to the location of the mobile transceiver, and to provide the information related to the predicted channel state based on the information related to the predicted trajectory of the mobile transceiver.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665